Opinion op the Court by
Austin, J.
This case was an action for false imprisonment tried by a jury before Mr. Justice Austin at the April term of the Court. The judgment rendered was in favor of plaintiff.
The Court, upon the defendant’s request to find upon the facts whether there was probable cause for the arrest, which was proved, refused so to find, but submitted that question to the jury.
Upon the authority of Ah Cheu vs. Wong Kuai, 3d Hawaiian Reports, p. 85, which escaped the attention of the Court below, we think this was error, and the judgment is therefore reversed and a new trial ordered.